Motion granted insofar as to permit the appeal to be heard on a type-written record on appeal and on typewritten appellant’s points, on condition that the appellant serves one copy of the typewritten record on appeal and one copy of the typewritten appellant’s points upon the attorney for the defendant and files six copies of each thereof with this court on or before September 24, 1959, with notice of argument for October 6, 1959, said appeal to be argued or submitted when reached. The cross motion to dismiss the appeal is granted unless the appellant perfects his appeal for argument on October 6, 1959. Concur — Breitel, J. P., Rabin, M. M. Frank, Valente and McNally, JJ.